DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      CHING HSIEN YEH a/k/a KAREN CHING HSIEN YEH-HO,
                          Appellant,

                                    v.

    LA FLORENCE AT RENAISSANCE COMMONS HOMEOWNERS
                    ASSOCIATION, INC.,
                         Appellee.

                              No. 4D20-2195

                         [November 24, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502019CA003185XXXMB.

   Ching Hsien Yeh a/k/a Karen Ching Hsien Yeh-Ho, Boynton Beach,
pro se.

    Ryan M. Aboud of Backer Aboud Poliakoff & Foelster, LLP, Boca Raton,
for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.